                  Case 3:20-cv-05910-LB Document 23 Filed 09/08/20 Page 1 of 4



                                                                           FL                D
1    DIRK LANGER, Ph.D.
     Pro Se
2    PO Box 95
     Santa Barbara, California 93102                                        SUSAN Y. SOO!'-lG
3    Telephone: 412-708-3752                                              CLER K. U.S. DISTRICT COURT
     langer@dirklanger.com                                             NORTHERN DISTR ICT OF CALIFORN IA
4

5

6                                 UNITED STATES DISTRICT COURT
7                              NORTHERN DISTRICT OF CALIFORNIA
8                                     )
                                      ) Case Number: 3:20-cv-05910
9
     U.S. WECHATUSERS ALLIANCE,       )
10   CHIHUO INC. , BRENT COULTER,     )
     FANGYI DUAN, JINNENG BAO, ELAINE )       BRIEF OF AMICUS CURIAE
11   PENG, and XIAO ZHANG,            )       DIRKLANGER
                                      )
12
           Plaintiff( s),             )
13                                    )
                                                     )
14          vs.                                )
                                               )
15
     DONALD J. TRUMP, in his official capacity )
16   as President of the United States, and    )
     WILBUR ROSS, in his official capacity as
17   Secretary of Commerce,
18
            Defendant( s).
19

20
            INTRODUCTION AND STATEMENT OF INTEREST OF AMICUS CURIAE
21
     Dirk Langer respectfully submits this amicus curiae brief in support of the Plaintiffs Complaint
22
     For Declaratory and Injunctive Relief, related to the President's Executive Order 13943 from
23
     August 2020. Dirk Langer is a dual citizen of the United States of America and the Federal
24
     Republic of Germany, with a background in Electrical and Computer Engineering, with a Ph.D.
25
     in Robotics, a Technical Expert in his field, with more than 30 years of experience in the
26
     profession. Executive Order 13943, if enforced, could have a profound impact on the freedom to
27

28
                                                Page 1 of 4
     Form updated May 2018
                Case 3:20-cv-05910-LB Document 23 Filed 09/08/20 Page 2 of 4




1    communicate and would set a dangerous precedent by restricting access to the exchange and

2    dissemination of information that might not otherwise be classified or confidential.

3

4                                              ARGUMENT

5    I. The Executive Order Attempts to Assert Control over the Ownership of Personal and
6    Public Information.

7    It is a well-established fact that electronic communication across international borders is

8    monitored by governments of various countries, including the United States government. Since

9    the 1980s, telephone and fax communications have been monitored, and in later years

10   governments began to monitor internet-based communications. Users of the telephone and of

11   Email or social media platforms are well aware that their communications are susceptible to

12   interception by friendly or malign agencies. It is and always has been up to the user to take

13   appropriate measures to safeguard his or her information. Personal data belongs to the person

14   from whom it originates and, therefore, it is entirely the decision of the informed user whether to

15   disclose his or her own personal data when using these various media platforms. This includes

16   all personal communication to other entities. In issuing Executive Order 13943, the United

17   States government attempts to assert control over the ownership of this personal data, including

18   whether or how it can be used. This would set a dangerous precedent which would limit

19   communication and the dissemination of private, as well as public, information.

20

21   II. The Government's Obligation and the Safeguarding of Information and National

22   Security

23   rt is we11 known that there are security concerns associated with many spaces of the internet, and
     with computer systems in general. As such, it is the obligation of the government to issue a
24
     security warning to the public if the government becomes aware of a potential security threat.
25
     For example, the United States government's State Department issues travel advisories for
26
     regions in the world that pose a threat to the welfare or safety of an American traveler, and the
27
     level or degree of that threat. Having been provided with that information, a traveler is in a better
28
                                                 Page 2 of 4
     Form updated May 2018
                 Case 3:20-cv-05910-LB Document 23 Filed 09/08/20 Page 3 of 4




1    position to assess the consequences and make an informed decision about whether to travel to
2    that region. Executive Order 13943 is a blanket ban on a large space of the internet, and as such
3    it targets millions of users in the United States and billions of users globally. However, the
4    United States government has not provided an explanation as to why its ban on the dissemination
5    of personal data furthers the goal of national security.

6

7    Different countries, often based on cultural differences, utilize different communication

8    preferences and features for their social media and communication apps. And these country-

9    specific social media platforms are used not only by the populations located within those

10   countries, but by a country's diaspora who are present in the United States. These social media

11   platforms include WeChat in China, LINE in Japan, KakaoTalk in Korea and WhatsApp in

12   Germany, Greece, and others. A blanket ban on WeChat targets a specific community and

13   people of a specific national origin in the United States for no apparent reason. It seems absurd

14   that the U.S. government intends to apply this type of censorship in this instance when at the

15   same time it denounces the same type of censorship when it is applied by other governments.

16
17   National security is a paramount concern of governments. There are technological solutions such

18   as encryption software that can be utilized to safeguard sensitive information which could

19   jeopardize national security. The type of data displayed on a communication platform could be

20   determined by the provider of the platform as well as the user of that platform, based on the level

21   of security of that platform. This fact is well known to corporations and to most individuals.

22   Potential users should always be made aware of the level of security associated with a particular

23   platfonn.

24
     Therefore, the blanket ban perpetuated by Executive Order 13943 would not further the goal of
25
     national security and will instead divest millions of Americans, as well as people of other
26
     countries, to communicate freely .
27
28
                                                  Page 3 of 4
     Form updated May 2018
                Case 3:20-cv-05910-LB Document 23 Filed 09/08/20 Page 4 of 4




1                                              CONCLUSION

2    For the foregoing reasons, Dirk Langer, Ph.D. and Technical Expert, respectfully requests that

3    this court grant the Plaintiffs Petition for Declaratory and Injunctive relief.

4

5

6

7
      Dated:                                    Respectfully submitted,
8

9

10

11
                                                Dirk Langer, Pro Se
12

13

14

15
16

17

18

19

20

21

22
23
24

25

26
27

28
                                                  Page 4 of 4
     Form updated May 2018
